United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0525
Issued: July 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On January 7, 2015 appellant filed a timely appeal from a December 17, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). Because more than 180
days has elapsed from the most recent merit decision dated August 14, 2013, pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction to review the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a prerecoupment
hearing as untimely.
On appeal, appellant contends that he sent a timely request for a prerecoupment hearing
on September 13, 2014 and OWCP filed it on September 18, 2014.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 3, 2012 OWCP accepted that appellant, a 58-year-old rural carrier, sustained
right wrist tendinitis due to factors of his federal employment, including repetitive mail casing.
Appellant underwent authorized surgery on December 10, 2012 and was placed on the periodic
rolls.2
By a preliminary determination dated September 5, 2014, OWCP informed appellant that
he received an overpayment of compensation in the amount of $1,084.95 because basic life
insurance premiums were not properly deducted from his compensation payments for the period
December 14, 2013 through August 23, 2014. It found that he was without fault in the creation
of the overpayment. OWCP requested that appellant complete an enclosed overpayment
recovery questionnaire and submit supporting financial documents. Additionally, it notified him
that, within 30 days of the date of the letter, he could request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing.
Appellant submitted a request for a prerecoupment hearing dated September 13, 2014,
which OWCP scanned into the case file as received on September 18, 2014. OWCP later
received a second copy of the request on October 10, 2014. The postmark on the attached
envelope was October 7, 2014.
By decision dated December 17, 2014, OWCP denied appellant’s request for a
prerecoupment hearing as untimely as the request was postmarked on October 7, 2014 and thus,
was not made within 30 days of the September 5, 2014 preliminary determination.3
LEGAL PRECEDENT
OWCP’s regulations on the recovery of overpayments provide that, before collecting the
overpayment, it must provide the claimant with written notice of the fact and amount of the
overpayment, the finding of fault, the right to submit evidence challenging the fact, amount or
finding of fault, and the right to request waiver of the overpayment.4 The regulations further
provide that a claimant may request a prerecoupment hearing with respect to an overpayment.5
Failure to request the prerecoupment hearing within 30 days shall constitute a waiver of the right

2

By decision dated May 16, 2013, OWCP terminated appellant’s wage-loss compensation benefits. Appellant
requested reconsideration and in an August 14, 2013 decision, OWCP vacated its prior decision and reinstated
appellant’s wage-loss compensation benefits effective May 17, 2013.
3

By decision dated March 25, 2015, OWCP found that appellant received an overpayment of compensation in the
amount of $861.43, for which he was without fault, because he received wage-loss compensation after returning to
work.
4

20 C.F.R. § 10.431; see also A.G., 58 ECAB 625 (2007).

5

Id. at § 10.432.

2

to a hearing.6 The only right to a review of a final overpayment decision is to the Board.7 The
hearing provisions of 5 U.S.C. § 8124(b) do not apply to a final overpayment decision.8
ANALYSIS
The Board finds that OWCP improperly denied appellant’s request for a prerecoupment
hearing as untimely.
On appeal, appellant contends that he sent a timely request for a prerecoupment hearing
on September 13, 2014 and OWCP filed it on September 18, 2014. The Board notes that section
10.432 of OWCP regulations provide that, in response to a preliminary notice of an
overpayment, a claimant may request a prerecoupment hearing within 30 days of the written
notice of overpayment.9 Failure to request the hearing within this 30-day time period shall
constitute a waiver of that right.10 OWCP regulations provide that the timeliness of the request is
determined by its postmark or other carrier’s date marking.11 The 30-day period for determining
the timeliness of appellant’s request for a prerecoupment hearing commenced on September 6,
2014, the date following the issuance of the September 5, 2014 preliminary overpayment
determination. Appellant’s request for a prerecoupment hearing was dated September 13, 2014
and scanned into the record by OWCP as received on September 18, 2014. OWCP later received
a second copy of the request with an October 7, 2014 postmark on the attached envelope. In
light of the evidence establishing that OWCP first received appellant’s request on
September 18, 2014, the Board finds that it erred in using the October 7, 2014 postmark date to
determine the timeliness of the request. As appellant’s request for a prerecoupment hearing was
received within 30 days of OWCP’s September 5, 2014 preliminary overpayment determination
as required by 20 C.F.R. § 10.432, it is considered timely.12
On remand, OWCP shall conduct a prerecoupment hearing on the issues of fault and
waiver of recovery of appellant’s overpayment of compensation.

6

Id.; see also L.C., 59 ECAB 569 (2008); Willie C. Howard, 55 ECAB 564 (2004).

7

Id. at § 10.440(b).

8

Id.; see also Philip G. Feland, 48 ECAB 485 (1997).

9

20 C.F.R. § 10.432; see Willie C. Howard, supra note 6.

10

See Afegalai L. Boone, 53 ECAB 533 (2002); John B. Montoya, 43 ECAB 1148 (1992).

11

20 C.F.R. § 10.616(a). OWCP has administratively decided that the test used in 20 C.F.R. § 10.616(a) for
determining the timeliness of hearing requests should apply to requests for prerecoupment hearings. See 20 C.F.R.
§ 10.439. Accordingly, timeliness is determined by the postmark of the envelope, if available. Otherwise, the date
of the letter itself should be used. See James B. Moses, 52 ECAB 465 (2001); William J. Kapfhammer, 42 ECAB
271 (1990).
12

Id. See also S.E., Docket No. 11-1632 (issued April 12, 2012).

3

CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for a prerecoupment
hearing as untimely.
ORDER
IT IS HEREBY ORDERED THAT the December 17, 2014 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: July 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

